Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                       Response to Amendment
Based on applicant’s amendment, filed on 6/16/2021, see page 2 through 12 of the remarks, also telephone interview on June 25, 2021, with respect to cancellation of claims 3, 5, 6, and amended claims 1, 2, 4, 19, 20 and new claims 21-22, have been fully considered and are persuasive, upon further consideration the 112(b) rejection and rejection, of 102(a)(1) for claims 1-2, 4 and 7-22, are hereby withdrawn.    
             The claims 1-2, 4 and 7-22 now renumbered as 1-19 are allowed.  


                                                  EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Caroline Do, Reg No. 47,529), on June 25, 2021, without traverse.

           The amended claims 1, 2, 4, 19, 20 and new claims 21-22 as follows: 
          Cancel claims 3, 5 and 6.


           Claim 1. (Currently Amended) An apparatus comprising:
           an acquisition unit configured to acquire an input image and a reference image;
           a region enlargement unit configured to perform, on each of the input image and the reference image, a region enlargement process for widening a region including pixels that satisfy a predetermined condition; 
           a detection unit configured to detect a corresponding point in the reference image subjected to the region enlargement process, the corresponding point corresponding to a pixel of interest in the input image subjected to the region enlargement process,
           wherein the region enlargement unit performs the region enlargement process using one of a maximum value filter and a minimum value filter depending on a value of a pixel, and
           wherein in a case where the region enlargement process is performed using the maximum value filter, the region enlargement unit extracts a pixel having a relatively great value in a local region and generates an image subjected to the region enlargement process using a value of the extracted pixel.
           Claim 2. (Currently Amended) The apparatus according to claim 1, wherein the region enlargement unit has a function of performing the region enlargement process 
           wherein the detection unit determines a single corresponding point based on a corresponding point detected from an image subjected to the region enlargement process.
           Claim 3. (Canceled) 
           Claim 4. (Currently Amended) The apparatus according to claim 1, wherein in a case where the region enlargement process is performed using the minimum value filter, the region 
           Claims 5-6. (Canceled) 
           Claim 19. (Currently Amended) A method comprising:
           acquiring an input image and a reference image;
           performing, on each of the input image and the reference image, a region enlargement process for widening a region including pixels that satisfy a predetermined condition; and
           detecting a corresponding point in the reference image subjected to the region enlargement process, the corresponding point corresponding to a pixel of interest in the input image subjected to the region enlargement process,
           wherein the performing performs the region enlargement process using one of a maximum value filter and a minimum value filter depending on a value of a pixel, and
           wherein in a case where the region enlargement process is performed using the maximum value filter, the region enlargement unit extracts a pixel having a relatively great value in a local region and generates an image subjected to the region enlargement process using a value of the extracted pixel.
           Claim 20. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a computer, cause the computer to perform a method comprising:
           acquiring an input image and a reference image;
           performing, on each of the input image and the reference image, a region enlargement process for widening a region including pixels that satisfy a predetermined condition; and

           wherein the performing performs the region enlargement process using one of a maximum value filter and a minimum value filter depending on a value of a pixel, and
           wherein in a case where the region enlargement process is performed using the maximum value filter, the region enlargement unit extracts a pixel having a relatively great value in a local region and generates an image subjected to the region enlargement process using a value of the extracted pixel.
           Claim 21. (New) The method according to claim 19, further comprising:
           in a case where the region enlargement process is performed using the maximum value filter, extracting a pixel having a relatively great value in a local region and generating an image subjected to the region enlargement process using a value of the extracted pixel; and
           in a case where the region enlargement process is performed using the minimum value filter, extracting a pixel having a relatively small value in a local region and generating an image subjected to the region enlargement process using a value of the extracted pixel.
           Claim 22. (New) The non-transitory computer-readable storage medium according to claim 20, further comprising:
           in a case where the region enlargement process is performed using the maximum value filter, extracting a pixel having a relatively great value in a local region and generating an image subjected to the region enlargement process using a value of the extracted pixel; and



                                                REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to an apparatus includes an acquisition unit configured to acquire an input image and a reference image, a region enlargement unit configured to perform, on each of the input image and the reference image, a region enlargement process for widening a region including pixels that satisfy a predetermined condition.
           Based on applicant’s amendment, with respect to claim 1, representative of claims 19 and 20, the closest prior art of record (Kobayashi), reference is directed to provides a technique for improving the correctness of an optical flow and estimating an optical flow at high accuracy with a small calculation amount, but does not teach or suggest, among other things, “a region enlargement process for “widening a region” including pixels that satisfy a predetermined condition; wherein the region enlargement unit performs the region enlargement process using one of a maximum value filter and a minimum value filter depending on a value of a pixel, and wherein in a case where the region enlargement process is performed using the maximum value filter, the region enlargement unit extracts a pixel having a relatively great value in a local region and generates an image subjected to the region enlargement process using a value of the extracted pixel”.
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Kobayashi) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667     
June 29, 2021